390 So. 2d 293 (1980)
R. Lea HARRIS
v.
Marian C. HARRIS.
Civ. 2055.
Court of Civil Appeals of Alabama.
February 27, 1980.
Rehearing Denied March 26, 1980.
Harry H. Perdue, Jr., Montgomery, for appellant.
George H. Wakefield, Jr., Montgomery, for appellee.
HOLMES, Judge.
This is a divorce case.
The issue on appeal is whether the trial court abused its discretion in the division of property. We find no such abuse and affirm.
It is not necessary nor prudent to set out in detail the facts as revealed by the record. Viewing the record with the attendant presumptions, the following is pertinent. The parties were married for approximately six and one-half years. The husband was over fifty years of age at the time of the marriage. The wife was approximately thirty-five years of age at the time of marriage. No children were born of the marriage. The husband is a lawyer; however, virtually his entire income is from rental property. His monthly income is approximately $3,000 per month. Additionally, the husband has other assets. Prior to the marriage, the husband owned his own home. The home is mortgage free. There is evidence the home is worth approximately $90,000.
The wife is a nurse. Additionally, the wife has a separate estate. There is evidence that after the marriage, the wife, using her own funds, spent over $20,000 repairing the home owned by the husband.
After an ore tenus hearing, the trial court awarded the wife over $20,000 "for her interest in the home." The home was retained by the husband. The husband, through able counsel, contends the trial court erred in this award.
A division of property in a divorce decree, after consideration of the equities and contributions by the parties, is a matter for the discretion of the trial court and will not be disturbed on appeal except upon a showing of palpable abuse. See, Marks v. Marks, Ala.Civ.App., 365 So. 2d 1231 (1979); 8 Ala.Digest Divorce.
In this instance, with particular emphasis on the fact that the wife spent over $20,000 of her own funds on the repair of the home and the husband retains the home, we cannot say the trial court so abused its discretion as to require reversal.
The wife has requested an attorney's fee for representation on appeal. A fee of $500 is awarded.
AFFIRMED.
WRIGHT, P. J., and BRADLEY, J., concur.